Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant: Filed by a Party other than the Registrant: X Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission only (as permitted by Rule 14a-6(e)(2)) Definitive Proxy Statement X Definitive Additional Materials Soliciting Material Under Rule 14a-12 FEDERAL SIGNAL CORPORATION (Name of Registrant as Specified in its Charter) WARREN B. KANDERS STEVEN R. GERBSMAN NICHOLAS SOKOLOW (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) X No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Kanders Group Files Definitive Proxy Materials and Sends Letter to Stockholders of Federal Signal Corporation Urges Stockholders to Vote FOR the Kanders Nominees on the GOLD Proxy Card Today Stamford, CT., April 6, 2009 Warren Kanders, together with Steven R. Gerbsman and Nicholas Sokolow (together the “Kanders Group”), today announced that they have filed with the Securities and Exchange Commission definitive proxy materials in connection with Federal Signal Corporation’s (NYSE: FSS) 2009 Annual Meeting of Stockholders. Federal Signal stockholders of record as of the close of business on March 3, 2009 will be entitled to attend and vote at the April 29, 2009 Annual Meeting. The Kanders Group strongly recommend that stockholders elect the Kanders Group’s highly-qualified independent nominees – Warren B. Kanders, Steven R. Gerbsman, and Nicholas Sokolow - by telephone, Internet or by signing, dating and returning the GOLD proxy card today. In connection with its solicitation, the Kanders Group mailed the following letter to stockholders along with its proxy materials: Dear Fellow Stockholders: I am writing to you on behalf of myself, a long term shareholder of Federal Signal Corporation, and Mr. Steven R. Gerbsman and Mr. Nicholas Sokolow, who collectively own 1,382,356 shares (approximately 2.9%) of the outstanding common stock of the Company- more than 7.5 times as many shares owned by the entire current Board of Directors combined. We are extremely disappointed with the performance of the current Board of Directors and the 70.5% destruction in shareholder value during the past year. We are seeking your vote to elect our three highly qualified and independent nominees at the stockholders meeting scheduled to be held on April 29, 2009. Our nominees have extensive experience and a proven track record of building value for shareholders. As you are probably aware, in September of 2008 the current Board appointed William H. Osborne as Chief Executive Officer.
